DETAILED ACTION
This action is responsive to the following communication: The response filed on 10/05/2020.

Claims 1-7, 9-14 and 16-22 are pending in this case. Claims 1, 7 and 14 are independent. Claims 8 and 15 have been canceled.

Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 10/05/2020 has been entered.

Response to Amendment
Applicant’s amendments are sufficient to overcome the rejections of claims 1-7, 9-14 and 16-22 under 35 U.S.C. 112(b) set forth in the previous Office Action; therefore the corresponding rejections are withdrawn.

Claim Objections
Claims 1, 7 and 14 are objected to because of the following informalities:
Claim 1 has been amended to include a comma preceding the semi-colon in line 6 of the claim, “receiving at a server a second signal associated with a first set of one or more data items to be analyzed,;”. This appears to be an inadvertent typographical error. For examination purposes, Examiner assumes the limitation to end with a semi-colon, and for the comma to be removed.
Claims 1, 7 and 14 each recite, “said given statistical value comprising one or more of a classification average score, a classification variance score, a classification standard deviation score a classification normalized average score” in the final five lines of each claim. This appears to have an inadvertent omission in the final line of the limitation. For examination purposes, Examiner assumes the limitation to read, “said given statistical value comprising one or more of a classification average score, a classification variance score, a classification standard deviation score or a classification normalized average score.

 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-14 and 16-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1, 7 and 14 recite, “generating a first record, … the first record associating the first data item with the first category and the second category”. 


	¶ [0005] of the originally filed specification of the instant application states, “Based upon the first and second swipe identification signals, a first record and a second record are generated and stored in a memory, the first record associating the first data item with the first category and the second record associating the second data item with the second category.”
While this portion of the specification appears to support a first record associating the first data item with the first category, there is no support for the first record associating the first data item with the first category and the second category” (emphasis added). In other words, there does not appear to be support in the originally filed specification for a single record that associates a data item with two categories.

	¶ [0030] of the originally filed specification of the instant application states, “The evaluation module 124 is used to receive swipe identification signals corresponding to end users' assignment of a category to a data item, store records of the category assignments to within an index in memory, as well as generate revised visual representations reflecting the categorization.”
This portion of the specification appears to broadly support storing records of category assignments within an index in a memory, however there is no support for the first record associating the first data item with the first category and the second category” (emphasis added). In other words, there does not appear to be support in the originally filed specification for a single record that associates a data item with two categories.

	¶ [0060] of the originally filed specification of the instant application states, “Returning to FIG. 7, based upon the first and second swipe identification signals, the evaluation module 124 generates a first record and a second record, the first record
associating the first data item with the first category and the second record associating the second data item with the second category, step 770, and stores the first and second records in the deck data store 136, step 780. According to one embodiment, the evaluation module 124 stores and maintains a record of the data item and the corresponding selected category in an index format within the deck data store 130. In another embodiment, the evaluation module 124 assigns and associates a label and/or color coding to the categorized data item record within the index. Continuing from the previous example and referring to FIG. 8, the evaluation module 124 having received a first swipe identification signal that data item 820 has been categorized as "High Conformity" and that data item 824 has been categorized as "Medium Conformity," generates a record of each received signal and enters it into an index maintained in the deck data store 130. In one embodiment, the record for data item 820 would include identification for the data item, the corresponding selected category "High Conformity," and the corresponding label "HighConform." Similarly, the record for data item 824 would include identification for the data item, the corresponding selected category "Medium Conformity," and the corresponding label "MediumConform."”
and the second category” (emphasis added). In other words, there does not appear to be support in the originally filed specification for a single record that associates a data item with two categories.

	¶ [0061] of the originally filed specification of the instant application states, “Referring again to FIG. 9, the administration interface tool, in one embodiment, further allows an end user to modify category assignments to data items prior to completing her evaluation, which is signaled by the end user by pressing the button "Done" 915. For example, referring to FIG. 9, data item 925 has been categorized as "Unsure"; prior to the end user indicating that she is done by pressing button 915, the end user can alter the category assignment by undertaking a finger swipe gesture on data item 925 and dragging it to the appropriate category tabs 910 - 912 located along the perimeter of the screen.”
While this paragraph appears to describe that a user may modify a category assigned to data items prior to completing the evaluation, this does not appear to support the first record associating the first data item with the first category and the second category” (emphasis added). The description in ¶ [0061] appears to describe, what one of ordinary skill in the art would interpret as, overwriting the assigned category to the data item, which would still result in only one category being associated with the 

	¶¶ [0063]-[0064] of the originally filed specification of the instant application states, “pressing the button 1344 of the deck administration interface illustrated in FIG. 13, which instructs the administrative module 122 to generate the summary report from records maintained in an index in deck data store 136”, “In one embodiment, the summary report 1500 includes one or more classifications of each evaluated data item, along with the corresponding reviewer for each classification attributed to the data item. For example, referring to the summary report 1500, text segment 1510 has been evaluated by Reviewer 1 Lora who categorized the segment with a "Low Conformity" label at 1522, which corresponds to a class score of 1 at 1524. According to one embodiment, a class score is set by the administrator and corresponds to a given category. For example, "High Conformity" is associated with a class score of 3, "Medium Conformity" is associated with a class score of 2 and "Low Conformity" is associated with a class score of 1. Referring back to the summary report 1500, text segment 1510 has also been evaluated by Reviewer 2 Tero, who also categorized the segment with a "Low Conformity" label at 1532, which corresponds to a class score of 1 at 1534”, and “According to one embodiment, the administrative module 122 is configured to generate one or more statistical data points summarizing the one or more classifications assigned to each evaluated document segment. For example, as illustrated in FIG. 15, a classification average score 1540, a classification variance score 1542, a classification standard deviation score 1544 and a classification normalized 
	While this portion of the originally filed specification describes generating a summary report from records maintained in an index data store, and includes text segments reviewed by multiple reviewers, there does not appear to be a description that the a single record in the data store that corresponds to a data item maintains all categories associated with the data item. For example, in view of FIG. 15 of the instant application, there is no description that the record for the data item of the text segment beginning with “This instrument and the merger contemplated herein…” associates the category assigned by each of Reviewers 1, 2 and 3. In other words, there is no description of a single record for a data item maintaining multiple different categories assigned by the same reviewer, or different reviewers. 

	Thus, as shown above, the specification does not disclose the necessary steps and combination of elements that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. It is not enough that one skilled in the art could write a program to achieve the claimed functions because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015)
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-14 and 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 7 and 14 variously recite, “wherein the fifth swipe identification signal comprises initiating a fifth finger swipe gesture on the first data item and dragging the fifth data item to the second category tab representative of the second category located along the perimeter of the touch-sensitive graphical user interface;” (emphasis added) in lines 63-66 of the claim”.
First, there is insufficient antecedent basis for this limitation in the claim as there is no preceding limitation of a “fifth data item”.
It is also unclear how the fifth swipe gesture is on the first data item and drags the fifth data item to the fourth category tab.
 first data item to the second category tab representative of the second category located along the perimeter of the touch-sensitive graphical user interface”.

Claims 1, 7 and 14 also recite, “storing the first, second, third, fourth and fifth records in a memory; generating a summary report comprising one or more statistical data values to each of the first, second, third, fourth and fifth records,…” (emphasis added) in lines 73-75 of the claim. There is insufficient antecedent basis for this limitation in the claim as there is no preceding limitation of a “fifth record”. For examination purposes, Examiner assumes the limitation to read, “storing the first, second, third, and fourth and fourth

Claims 2-6, 9-13 and 16-22 are dependents of Claims 1, 7 and 14, respectively, and contain all the features of their independent claim, but fail to resolve the deficiencies of their respective independent claims; therefore they are rejected for the same reasons as above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 7, 10, 14, 17, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cormack et al. (US 20140279716 A1, cited in previous Office Action), .

Regarding Claim 1, Cormack teaches
A computer-implemented method for classifying data comprising: (See FIG.s 1-3)
receiving a first signal associated with a set of categories, the set of categories being user defined; (See FIG.s 1-3 and 10, classes 130 and subclasses 140, "allow user 210 to create or specify classes 130 and subclasses 140 for a classification problem," [0062])
receiving at a server (See FIG.s 1-3, server 240 and processor 242 [0046])
a second signal associated with a first set of one or more data items to be analyzed; (See FIG.s 1-4, a subset of documents may be selected from a document collection 120 in order to generate an initial document set," [0066] and "After an initial document set has been generated from the document collection, a user 210 (which may be an expert on the classification problem) may review initial document set," [0071])
presenting a first category tab (See FIG.s 1-5B,  User interface 510 may also include a number of user interface review elements for entering user coding decisions 555,  e.g. radio buttons or checkboxes 520 for indicating a coding decision for the document under review (e.g., relevant, non-relevant, unsure/skip, flag). [0078], and [0082]-[0087])

presenting a second category tab along… the touch-sensitive graphical user interface, (See FIG.s 1-5B,  User interface 510 may also include a number of user interface review elements for entering user coding decisions 555,  e.g. radio buttons or checkboxes 520 for indicating a coding decision for the document under review (e.g., relevant, non-relevant, unsure/skip, flag). [0078], and [0082]-[0087])
…
presenting a third category tab along… the touch-sensitive graphical user interface, (See FIG.s 1-5B,  User interface 510 may also include a number of user interface review elements for entering user coding decisions 555,  e.g. radio buttons or checkboxes 520 for indicating a coding decision for the document under review (e.g., relevant, non-relevant, unsure/skip, flag). [0078], and [0082]-[0087])
…
presenting a fourth category tab along… the touch-sensitive graphical user interface, (See FIG.s 1-5B,  User interface 510 may also include a number of user interface review elements for entering user coding decisions 555,  e.g. radio buttons or checkboxes 520 for indicating a coding decision for the document under review (e.g., relevant, non-relevant, unsure/skip, flag). [0078], and [0082]-[0087])
…
presenting each of the one or more data items of the first set to be analyzed on… the touch-sensitive graphical user interface; (See FIG.s 1-5B, "Documents from document collection 120 that have been selected or added to any initial document set 
receiving a first swipe identification signal, said first swipe identification signal being directionally oriented… to identify a first category from the set of categories to apply to a first data item from the set of one or more data items to be analyzed, wherein the first category is a first level of conformity; (See FIG.s 1-5B, "make user coding decisions 555 by issuing a swipe or sweep gesture on a touch sensitive surface… For example, vertical swipes may indicate membership (e.g., relevance or non-relevance)" [0087] user coding decision may also indicate that a user was unsure as to whether the document was relevant or non-relevant [0112])
receiving a second swipe identification signal, said second swipe identification signal being directionally oriented… to identify a second category from the first set of categories to apply to a second data item from the set of one or more data items to be analyzed, wherein the second category is a second level of conformity; (See FIG.s 1-5B, "make user coding decisions 555 by issuing a swipe or sweep gesture on a touch sensitive surface… For example, vertical swipes may indicate membership (e.g., relevance or non-relevance)" [0087] user coding decision may also indicate that a user was unsure as to whether the document was relevant or non-relevant [0112])
receiving a third swipe identification signal, said third swipe identification signal being directionally oriented… to identify a third category from the set of categories to apply to a third data item from the first set of one or more data items to be analyzed, wherein the third category is a third level of conformity; (some status element may be used in conjunction with others (e.g., flag). [0078], Some or all user interface elements 
receiving a fourth swipe identification signal, said fourth swipe identification signal being directionally oriented… to identify a fourth category from the set of categories to apply to a fourth data item from the first set of one or more data items to be analyzed, wherein the fourth category is a fourth level of conformity; (See FIG.s 1-5B, "make user coding decisions 555 by issuing a swipe or sweep gesture on a touch sensitive surface… For example, vertical swipes may indicate membership (e.g., relevance or non-relevance)" [0087] user coding decision may also indicate that a user was unsure as to whether the document was relevant or non-relevant [0112])
receiving a fifth swipe identification signal, said fifth swipe identification signal being directionally oriented… to identify the second category to apply to the first data item; (set of users who may be selected by the system to classify documents [0139] A user interface for review of initial document sets 510 may also include an undo operation. An undo operation may be executed by user 210 interfacing with an appropriate interface element for example, undo button 551. An undo operation may reverse the effects of the immediately preceding user coding decision 555. An undo operation may also, or alternatively, change the document under review 590 (e.g., 
wherein the first level of conformity is a higher degree of conformity as compared to the second level of conformity, ("relevant" being a higher conformity level than "non-relevant", "make user coding decisions 555 by issuing a swipe or sweep gesture on a touch sensitive surface… For example, vertical swipes may indicate membership (e.g., relevance or non-relevance)" [0087])
…
and the fourth level of conformity is an uncertainty of conformity decision; (user coding decision may also indicate that a user was unsure as to whether the document was relevant or non-relevant [0112])
…
based upon the first, second, third, fourth and fifth swipe identification signals, generating a first record, a second record a third record and a fourth record, ("user coding decisions 555 for each document under review 590 are captured by the classification system and may be appended to the document or stored in a separate file or database. Capture of user coding decisions 555 may be implemented at document manager 310" [0082])
the first record associating the first data item with the first category and the second category, the third record associating the third data item with the third category 
storing the first, second, third, fourth and fifth records in a memory; and ("user coding decisions 555 for each document under review 590 are captured by the classification system and may be appended to the document or stored in a separate file or database. Capture of user coding decisions 555 may be implemented at document manager 310" [0082])

Cormack suggests:
wherein the first swipe identification signal comprises initiating a first finger swipe gesture on the first data item and dragging the first data item to the… perimeter of the touch-sensitive graphical user interface; wherein the second swipe identification signal 

Cormack may not explicitly disclose:
presenting a first category tab along a first side of a perimeter of a touch-sensitive graphical user interface (emphasis added);
presenting a second category tab along a second side of the perimeter of the touch-sensitive graphical user interface, (emphasis added)
wherein the second category tab corresponds to a continuous region of the second side of the perimeter of the touch-sensitive graphical user interface;
a third side of the perimeter of the touch-sensitive graphical user interface, (emphasis added)
wherein the third category tab corresponds to a continuous region of the third side of the perimeter of the touch-sensitive graphical user interface;
presenting a fourth category tab along a fourth side of the perimeter of the touch-sensitive graphical user interface, (emphasis added)
wherein the fourth category tab corresponds to a continuous region of the fourth side of the perimeter of the touch-sensitive graphical user interface;
presenting each of the one or more data items of the first set to be analyzed on a tile overlay on the touch-sensitive graphical user interface (emphasis added);
said first swipe identification signal being directionally oriented toward the first category tab (emphasis added)
said second swipe identification signal being directionally oriented toward the second category tab (emphasis added)
said third swipe identification signal being directionally oriented toward the third category tab (emphasis added)
said fourth swipe identification signal being directionally oriented toward the fourth category tab (emphasis added)
said fifth swipe identification signal being directionally oriented toward the second category tab (emphasis added)
the second level of conformity is a higher degree of conformity as compared to the third level of conformity
the first category tab representative of the first category located along the perimeter of the touch-sensitive graphical user interface; (emphasis added)
dragging the second data item to the second category tab representative of the second category located along the perimeter of the touch-sensitive graphical user interface; (emphasis added)
dragging the third data item to the third category tab representative of the third category located along the perimeter of the touch-sensitive graphical user interface; (emphasis added) and
dragging the fourth data item to the fourth category tab representative of the fourth category located along the perimeter of the touch-sensitive graphical user interface; (emphasis added)
dragging the fifth data item to the second category tab representative of the second category located along the perimeter of the touch-sensitive graphical user interface; (emphasis added)

However, Privault teaches:
A computer-implemented method for classifying data comprising: (See FIG.s 1-3)
receiving a first signal associated with a set of categories, … ("a label 114 corresponding to an appropriate one of a plurality of predefined classes... other or additional classes may be used. The user label(s) is received by the system 50 and stored in memory 22," [0090])
receiving at a server (See FIG.s 1, 2, and 3, server 16, processor 72)

presenting a first category tab along a first side of a perimeter of a touch-sensitive graphical user interface; (See FIG.s 1 and 5-13, Each computing device 10, 12, etc. includes a user interface 24… A user input device, such as a touch-screen 27," [0046] and icons 56, 58, 60, and buttons 142, 144 along a perimeter of the touchscreen, it is to be appreciated that other or additional classes may be used. [0090] one or more pre-defined labels, such as 'hot' (for "highly responsive"), 'key', 'confidential', etc. [0060], and selects the value "hot" for "highly responsive document" [0117] responsive-privileged/responsive-non privileged/non-responsive [0094], possibly responsive 122, possibly non-responsive 124, responsive 56, and non-responsive 58 [0122], degree of responsiveness [0133], "icons 56, 58, for assigning the reviewed documents to one or more classes, such as responsive ( +) and non-responsive (-), and an icon 60 for retrieving documents that the reviewing application 50 flags as questionable. Other icons may be provided for highlighting portions of documents, assigning labels to them, and the like. Icons may serve multiple purposes," [0049] and FIG. 6 with "Sure" and "Unsure" options)
presenting a second category tab along a second side of the perimeter of the touch-sensitive graphical user interface, (See FIG.s 1 and 5-13, Each computing device 10, 12, etc. includes a user interface 24… A user input device, such as a touch-screen 
…
presenting a third category tab along a third side of the perimeter of the touch-sensitive graphical user interface, (See FIG.s 1 and 5-13, Each computing device 10, 12, etc. includes a user interface 24… A user input device, such as a touch-screen 27," [0046] and icons 56, 58, 60, and buttons 142, 144 along a perimeter of the touchscreen, it is to be appreciated that other or additional classes may be used. [0090] one or more pre-defined labels, such as 'hot' (for "highly responsive"), 'key', 'confidential', etc. [0060], and selects the value "hot" for "highly responsive document" [0117] responsive-privileged/responsive-non privileged/non-responsive [0094], possibly responsive 122, possibly non-responsive 124, responsive 56, and non-responsive 58 [0122], degree of responsiveness [0133], "icons 56, 58, for assigning the reviewed documents to one or 
…
presenting a fourth category tab along a fourth side of the perimeter of the touch-sensitive graphical user interface, (See FIG.s 1 and 5-13, Each computing device 10, 12, etc. includes a user interface 24… A user input device, such as a touch-screen 27," [0046] and icons 56, 58, 60, and buttons 142, 144 along a perimeter of the touchscreen, it is to be appreciated that other or additional classes may be used. [0090] one or more pre-defined labels, such as 'hot' (for "highly responsive"), 'key', 'confidential', etc. [0060], and selects the value "hot" for "highly responsive document" [0117] responsive-privileged/responsive-non privileged/non-responsive [0094], possibly responsive 122, possibly non-responsive 124, responsive 56, and non-responsive 58 [0122], degree of responsiveness [0133], "icons 56, 58, for assigning the reviewed documents to one or more classes, such as responsive ( +) and non-responsive (-), and an icon 60 for retrieving documents that the reviewing application 50 flags as questionable. Other icons may be provided for highlighting portions of documents, assigning labels to them, and the like. Icons may serve multiple purposes," [0049] and FIG. 6 with "Sure" and "Unsure" options)
…

receiving a first swipe identification signal, said first swipe identification signal being directionally oriented toward the first category tab to identify a first category from the set of categories to apply to a first data item from the set of one or more data items to be analyzed, ("the user decides to move the current document to the decision stack 56," [0118] the user decides to place the document in the non-responsive stack 58 [0120] selects the value "hot" for "highly responsive document" [0117]  it is to be appreciated that other or additional classes may be used. [0090])
wherein the first category is a first level of conformity; (the document is tagged as either "responsive" or "non-responsive," although it is to be appreciated that other or additional classes may be used. [0090] one or more pre-defined labels, such as 'hot' (for "highly responsive"), 'key', 'confidential', etc. [0060], responsive-privileged/responsive-non privileged/non-responsive [0094], possibly responsive 122, possibly non-responsive 124, responsive 56, and non-responsive 58 [0122], degree of responsiveness [0133])
receiving a second swipe identification signal, said second swipe identification signal being directionally oriented toward the second category tab to identify a second category from the set of categories to apply to a second data item from the set of one or more data items to be analyzed, ("the user decides to move the current document to the decision stack 56," [0118]  the user decides to place the document in the non-
wherein the second category is a second level of conformity; (the document is tagged as either "responsive" or "non-responsive," although it is to be appreciated that other or additional classes may be used. [0090] one or more pre-defined labels, such as 'hot' (for "highly responsive"), 'key', 'confidential', etc. [0060], responsive-privileged/responsive-non privileged/non-responsive [0094], possibly responsive 122, possibly non-responsive 124, responsive 56, and non-responsive 58 [0122], degree of responsiveness [0133])
receiving a third swipe identification signal, said third swipe identification signal being directionally oriented toward the third category tab to identify a third category from the set of categories to apply to a third data item from the first set of one or more data items to be analyzed, ("the user decides to move the current document to the decision stack 56," [0118]  the user decides to place the document in the non-responsive stack 58 [0120] selects the value "hot" for "highly responsive document" [0117]  it is to be appreciated that other or additional classes may be used. [0090])
wherein the third category is a third level of conformity; (the document is tagged as either "responsive" or "non-responsive," although it is to be appreciated that other or additional classes may be used. [0090] one or more pre-defined labels, such as 'hot' (for "highly responsive"), 'key', 'confidential', etc. [0060], responsive-privileged/responsive-non privileged/non-responsive [0094], possibly responsive 122, possibly non-responsive 124, responsive 56, and non-responsive 58 [0122], degree of responsiveness [0133])

wherein the fourth category is a fourth level of conformity; (the document is tagged as either "responsive" or "non-responsive," although it is to be appreciated that other or additional classes may be used. [0090] one or more pre-defined labels, such as 'hot' (for "highly responsive"), 'key', 'confidential', etc. [0060], responsive-privileged/responsive-non privileged/non-responsive [0094], possibly responsive 122, possibly non-responsive 124, responsive 56, and non-responsive 58 [0122], degree of responsiveness [0133] and FIG. 6 with "Sure" and "Unsure" options)
receiving a fifth swipe identification signal, said fifth swipe identification signal being directionally oriented toward the second category tab to identify the second category to apply to the first data item; (R1 (and similarly R2, R3, etc.) may be a group of two or more reviewers, each reviewing the same document set S1. [0078], the reviewers review their respective subsets and their annotations (labels) are received by the reviewing application 50. [0079], multiple reviews of each document should be provided to ensure full compliance [0103], The second level review process may proceed similarly to the first level. [0110] "the user decides to move the current 
wherein the first level of conformity is a higher degree of conformity as compared to the second level of conformity, the second level of conformity is a higher degree of conformity as compared to the third level of conformity and the fourth level of conformity is an uncertainty of conformity decision; (highly responsive is higher than responsive which is higher than non-responsive, it is to be appreciated that other or additional classes may be used. [0090] one or more pre-defined labels, such as 'hot' (for "highly responsive"), 'key', 'confidential', etc. [0060], responsive-privileged/responsive-non privileged/non-responsive [0094], possibly responsive 122, possibly non-responsive 124, responsive 56, and non-responsive 58 [0122], degree of responsiveness [0133] and FIG. 6 with "Sure" and "Unsure" options)
wherein the first swipe identification signal comprises initiating a first finger swipe gesture on the first data item and dragging the first data item to the first category tab representative of the first category located along the perimeter of the touch-sensitive graphical user interface; (See FIG.s 6-7, reviewer drags-and-drops a document with a finger and the user decides to move the current document to the decision stack 56 [0117]-[0118] selects the value "hot" for "highly responsive document" [0117]  it is to be appreciated that other or additional classes may be used. [0090])
wherein the second swipe identification signal comprises initiating a second finger swipe gesture on the second data item and dragging the second data item to the 
wherein the third swipe identification signal comprises initiating a third finger swipe gesture on the third data item and dragging the third data item to the third category tab representative of the third category located along the perimeter of the touch-sensitive graphical user interface; (See FIG. 6-8, reviewer drags-and-drops a document with a finger, the user decides to move the current document to the decision stack 56, or the user decides to place the current document to the decision stack 58 [0117]-[0118], [0120] selects the value "hot" for "highly responsive document" [0117]  it is to be appreciated that other or additional classes may be used. [0090])
wherein the fourth swipe identification signal comprises initiating a fourth finger swipe gesture on the fourth data item and dragging the fourth data item to the fourth category tab representative of the fourth category located along the perimeter of the touch-sensitive graphical user interface; (See FIG. 6-8, reviewer drags-and-drops a document with a finger,  the user decides to move the current document to the decision stack 56, or the user decides to place the current document to the decision stack 58 [0117]-[0118], [0120] selects the value "hot" for "highly responsive document" [0117]  it is to be appreciated that other or additional classes may be used. [0090] and FIG. 6 with "Sure" and "Unsure" options)

based upon the first, second, third, fourth and fifth swipe identification signals, generating a first record, a second record a third record and a fourth record, the first record associating the first data item with the first category and the second category, the second record associating the second data item with the second category, the third record associating the third data item with the third category and the fourth record associating the fourth data item with the fourth category; ("The document moved to the '+' decision stack is automatically tagged with a tag 114, such as an HTML tag, denoting it as responsive, (or a list can be maintained as global plaintext file, where each document file name is written down followed by its tag name," [0118], If the user decides to place the document in the non-responsive stack 58, a corresponding tag 
storing the first, second, third, fourth and fifth records in a memory; and ("The user label(s) is received by the system 50 and stored in memory 22," [0090])
generating a summary report comprising one or more statistical data values to each of the first, second, third, fourth and fifth records, a given statistical data value corresponding to one more categories assigned to given data item, (for each document d of the set of documents, the model is used to compute an estimated value of P(c|d) (the result of the classification of d), an associated outlier measure, and an ambiguity measure for each document d. Outlier documents are atypical documents, or at least, are dissimilar from those the classifier has seen so far. The outlier measure is a value which represents the confidence the classifier has in assigning P(c|d). [0105])



One would have been motivated to make such a modification to enable the reviewers to make document decisions more efficiently and consistently (Privault [0112]).

As shown above, Privault teaches generating a summary report comprising one or more statistical data values to each of the first, second, third, fourth and fifth records, a given statistical data value corresponding to one more categories assigned to given data item, but may not explicitly disclose:
said given statistical value comprising one or more of a classification average score, a classification variance score, a classification standard deviation score a classification normalized average score.

Natarajan teaches:
storing [a] first, second, third, fourth and fifth records in a memory; and (gathers posts and responses from social community site servers 106 … The gathered posts and responses 118 are stored in the memory 112 [0039])
generating a summary report comprising one or more statistical data values to each of the first, second, third, fourth and fifth records, a given statistical data value corresponding to one more categories assigned to given data item, said given statistical value comprising one or more of a classification average score, a classification variance score, a classification standard deviation score a classification normalized average score. (The sentiment classifier 124 is any commercially available sentiment classifier known to those of ordinary skill in the art that evaluates the sentiment of a text based on individual terms (or unigrams) in the text and returns a sentiment score within a pre-determined range. For example a range may be from -1 to +1, where -1 is an extremely negative sentiment, +1 is an extremely positive sentiment, and 0 is a neutral sentiment. In some embodiments, sentiment classifier 124 may be included as a portion of performance indicator estimator 122. [0040],  A response de-biasing module 128 normalizes the score data calculated by performance indicator 122 and sentiment classifier 124 in order to remove the effects of a general bias of a community towards negativity or positivity. For each calculated performance indicator and sentiment, the response de-biasing module 128 takes the mean and standard deviation of the scores for each response to the post and calculates a new score based on the mean and standard deviation. For example, if a post has twelve responses with sentiment scores 

Given that both Cormack and Privault teach that multiple reviewers may review the same set of documents, and the Privault teaches that for each document d of the set of documents, the model is used to compute an estimated value of P(c|d) (the result of the classification of d), an associated outlier measure, and an ambiguity measure for each document d. Outlier documents are atypical documents, or at least, are dissimilar from those the classifier has seen so far. The outlier measure is a value which represents the confidence the classifier has in assigning P(c|d). (Privault [0105]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the generating of the summary report in the combination of Cormack and Privault to include a given statistical data value corresponding to one more categories assigned to given data item, said given statistical value comprising one or more of a classification average score, a classification variance score, a classification standard deviation score a classification normalized average score, as taught by Natarajan.

One would have been motivated to make such a modification in order to remove the effects of a general bias of a community towards negativity or positivity (Natarajan 

The combination of Cormack, Privault and Natarajan may not explicitly disclose:
wherein the second category tab corresponds to a continuous region of the second side of the perimeter of the touch-sensitive graphical user interface;
wherein the third category tab corresponds to a continuous region of the third side of the perimeter of the touch-sensitive graphical user interface;
wherein the fourth category tab corresponds to a continuous region of the fourth side of the perimeter of the touch-sensitive graphical user interface;

Vanio teaches:
presenting a first category tab along a first side of a perimeter of a touch-sensitive graphical user interface; presenting a second category tab along a second side of the perimeter of the touch-sensitive graphical user interface, wherein the second category tab corresponds to a continuous region of the second side of the perimeter of the touch-sensitive graphical user interface; presenting a third category tab along a third side of the perimeter of the touch-sensitive graphical user interface, wherein the third category tab corresponds to a continuous region of the third side of the perimeter of the touch-sensitive graphical user interface; presenting a fourth category tab along a fourth side of the perimeter of the touch-sensitive graphical user interface, wherein the fourth category tab corresponds to a continuous region of the fourth side of the perimeter of the touch-sensitive graphical user interface; (See FIG.s 4B, 4C and 5, category bar 419 
receiving a first swipe identification signal, said first swipe identification signal being directionally oriented toward the first category tab (user selects contact icon 413A, and drags the contact icon 413A (as shown by dashed arrow) to an area along the upper edge of the display screen 401 [0056])
receiving a second swipe identification signal, said second swipe identification signal being directionally oriented toward the second category tab (user selects contact icon 413A, and drags the contact icon 413A (as shown by dashed arrow) to an area along the upper edge of the display screen 401 [0056])
receiving a third swipe identification signal, said third swipe identification signal being directionally oriented toward the third category tab (user selects contact icon 413A, and drags the contact icon 413A (as shown by dashed arrow) to an area along the upper edge of the display screen 401 [0056])
receiving a fourth swipe identification signal, said fourth swipe identification signal being directionally oriented toward the fourth category tab (user selects contact icon 413A, and drags the contact icon 413A (as shown by dashed arrow) to an area along the upper edge of the display screen 401 [0056])
receiving a fifth swipe identification signal, said fifth swipe identification signal being directionally oriented toward the second category tab (user selects contact icon 413A, and drags the contact icon 413A (as shown by dashed arrow) to an area along the upper edge of the display screen 401 [0056])

wherein the second swipe identification signal comprises initiating a second finger swipe gesture on the second data item and dragging a second data item to the second category tab representative of the second category located along the perimeter of the touch-sensitive graphical user interface; (user selects contact icon 413A, and drags the contact icon 413A (as shown by dashed arrow) to an area along the upper edge of the display screen 401 [0056])
wherein the third swipe identification signal comprises initiating a third finger swipe gesture on the third data item and dragging the third data item to the third category tab representative of the third category located along the perimeter of the touch-sensitive graphical user interface; (user selects contact icon 413A, and drags the contact icon 413A (as shown by dashed arrow) to an area along the upper edge of the display screen 401 [0056])
wherein the fourth swipe identification signal comprises initiating a fourth finger swipe gesture on the fourth data item and dragging the fourth data item to the fourth category tab representative of the fourth category located along the perimeter of the touch-sensitive graphical user interface; (user selects contact icon 413A, and drags the 
wherein the fifth swipe identification signal comprises initiating a fifth finger swipe gesture on the first data item and dragging the fifth data item to the second category tab representative of the second category located along the perimeter of the touch-sensitive graphical user interface; (user selects contact icon 413A, and drags the contact icon 413A (as shown by dashed arrow) to an area along the upper edge of the display screen 401 [0056])

Given that Cormack teaches that the user interface may be implemented in any suitable programming language, and may include any number of user interface review elements for entering user coding decisions, and the user may be given the option of selecting a number of different layouts for the user interface (Cormack [0078], [0083] and [0084]) and Privault teaches a user interface in which the perimeter is divided into areas along the edges, with at least two of the edges representative of classes for categorizing the documents (See FIG.s 10-13, with buttons 142 and 144 for classifying documents in regions located along the perimeter of the touch screen) and that Privault teaches that unforeseen or unanticipated alternatives, modifications, variations or improvements therein may be subsequently made by those skilled in the art (Privault [0135]) and that it is to be appreciated that other or additional classes may be used (Privault [0090]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user interface layout and swiping to categorize data items of Cormack to include classes displayed along a 

One would have been motivated to make such a modification to provide a fluid graphical user interface that combines a clean and simple interface with playful and entertaining factors (Vanio [0002]).

Regarding Claim 3, the rejection of Claim 1 is incorporated.
Cormack, as modified, teaches
further comprising displaying an administration interface tool (See FIG.s 1-3, 5A, 5B and 10, Initialization interface 1010 [0062]-[0064])

a deck administration interface ("Initialization interface 1010 also allows user 210 to define document collection 120," [0063] and "Initial document set generator 320 shown in FIG. 3 may be configured to analyze the collection of documents in the document collection 120 and select a subset of documents," [0065])
and a user administration interface. ("Initialization interface 1010 may also allow user 210 to specify other users or experts 210 for receiving documents or notifications during active learning and/or review of the initial document sets," [0064])

Regarding Claim 21, the rejection of Claim 1 is incorporated.
Cormack may not explicitly disclose
wherein the first category tab corresponds to another continuous region encompassing an entirety of a total length of the first side of the perimeter of the touch-sensitive graphical user interface.

Vanio teaches
wherein the first category tab corresponds to another continuous region encompassing an entirety of a total length of the first side of the perimeter of the touch-sensitive graphical user interface. (See FIG. 4B, category bar 419 corresponds to a continuous region encompassing an entirety of the a total length of the upper side of the perimeter of the touchscreen)

Given that Cormack teaches that the user interface may be implemented in any suitable programming language, and may include any number of user interface review elements for entering user coding decisions, and the user may be given the option of selecting a number of different layouts for the user interface (Cormack [0078], [0083] and [0084]) and Privault teaches a user interface in which the perimeter is divided into areas along the edges, with at least two of the edges representative of classes for categorizing the documents (See FIG.s 10-13, with buttons 142 and 144 for classifying documents in regions located along the perimeter of the touch screen) and that Privault teaches that unforeseen or unanticipated alternatives, modifications, variations or improvements therein may be subsequently made by those skilled in the art (Privault [0135]) and that  it is to be appreciated that other or additional classes may be used (Privault [0090]), while Vanio teaches that the size and location of the various bars can be adjusted by the user (Vanio [0058]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user interface layout and swiping to categorize data items of Cormack and Privault to include the first category tab corresponding to another continuous region encompassing an entirety of a total length of the first side of the perimeter of the touch-sensitive graphical user interface, as taught by Vanio.

One would have been motivated to make such a modification to provide a fluid graphical user interface that combines a clean and simple interface with playful and entertaining factors (Vanio [0002]).
Regarding Claim 22, the rejection of Claim 1 is incorporated.
Cormack may not explicitly disclose
wherein a total number of category tabs is greater than another total number of sides of the perimeter of the touch-sensitive graphical user interface, and an entirety of at least one side of the perimeter of the touch-sensitive graphical user interface is evenly divided into two or more continuous regions each corresponding to a category tab.

Vanio teaches
wherein a total number of category tabs is greater than another total number of sides of the perimeter of the touch-sensitive graphical user interface, and (See FIG. 5, categories 503A-I are greater than the four sides of the perimeter of the touch screen)
an entirety of at least one side of the perimeter of the touch-sensitive graphical user interface is evenly divided into two or more continuous regions each corresponding to a category tab. (See FIG. 5, entirety of at least one side of the perimeter of the touch screen is evenly divided into two or more continuous regions each corresponding to a category tab, e.g. 503H and 503I at the bottom of the perimeter)

Given that Cormack teaches that the user interface may be implemented in any suitable programming language, and may include any number of user interface review elements for entering user coding decisions, and the user may be given the option of selecting a number of different layouts for the user interface (Cormack [0078], [0083] and [0084]) and Privault teaches a user interface in which the perimeter is divided into 

One would have been motivated to make such a modification to provide a fluid graphical user interface that combines a clean and simple interface with playful and entertaining factors (Vanio [0002]).

Regarding Claim 7, Cormack teaches
Non-transitory computer readable media comprising program code stored thereon for execution by a programmable processor to perform a method for classifying 

The remaining limitations are directed to program code for performing steps that are substantially the same as Claim 1 and are therefore rejected under the same rationale as above.

Regarding Claim 10, the rejection of Claim 7 is incorporated.
Claim 10 is substantially the same as Claim 3 and is therefore rejected under the same rationale as above.

Regarding Claim 14, Cormack teaches
A system for classifying data, the system comprising: (See FIG.s 1-3)
a data repository comprising a first memory; and (See FIG.s 1-3, file storage/document collection 120 and storage devices 244 and 226 [0047])
a server including a processor configured to: (See FIG.s 1-3, server 240 and processor 242 [0046])

The remaining limitations are directed to program code for performing steps that are substantially the same as Claim 1 and are therefore rejected under the same rationale as above

Regarding Claim 17, the rejection of Claim 14 is incorporated.
Claim 17 is substantially the same as Claim 3 and is therefore rejected under the same rationale as above.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cormack, Privault, Natarajan and Vanio as applied to claims 1, 7 and 14 above, and further in view of Wu (US 20140317147 A1, cited in previous Office Action), hereinafter Wu '147.

Regarding Claim 2, the rejection of Claim 1 is incorporated.
Cormack teaches “[b]ased on user coding decisions that were specified, the system may derive and create document information profiles for the documents and/or classifiers," (Cormack [0072]), but may not explicitly disclose
further comprising generating a spreadsheet file comprising the first, second and third records.

Wu ‘147 teaches
assigning categories to documents, generating a first record, a second record and a third record based upon the assigned categories, the first record associating a first data item with a first category, the second record associating a second data item with a second category and the third record associating the third data item with the third category; and storing the first, second and third records in a memory, further comprising generating a spreadsheet file comprising the first, second and third records. (See FIG.s 1, 6, 7, 15 and 26, reviewers assign codes to documents which generates a table with the records of the codes assigned to the respective document [0023]-[0024], [0312] and 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the creating of document information profiles of Cormack to include the generating of a spreadsheet file comprising the first and second records as taught by Wu ‘147.

One would have been motivated to make such a modification so each of the reviewers may periodically access the index table to view all the changes, selected certain kinds of changes or latest changes in coding rules and elementary facts (Wu '147 [0183])

Regarding Claim 9, the rejection of Claim 7 is incorporated.
Claim 9 is substantially the same as Claim 2 and is therefore rejected under the same rationale as above.

Regarding Claim 16, the rejection of Claim 14 is incorporated.
Claim 16 is substantially the same as Claim 2 and is therefore rejected under the same rationale as above.

Claims 4, 6, 11, 13, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cormack, Privault, Natarajan and Vanio as applied to claims 3, 10, 15 and 17 Martin et al. (US 5450545 A, cited in previous Office Action), hereinafter Martin.

Regarding Claim 4, the rejection of Claim 3 is incorporated.
Cormack, as modified, teaches
further comprising populating a category name field, ("annotate or attach a description of each class 130 or subclass 140," [0062])
a category label field ("create or specify classes 130 and subclasses 140 for a classification problem," [0062])
in the UI administration interface for each category of the set of categories to be assigned a data item, ("Initialization interface 1010 may allow user 210 to create or specify classes 130 and subclasses 140 for a classification problem," [0062])

Cormack may not explicitly disclose
populating a screen location field, the screen location field populated with a screen location value representative of the location on the graphical user interface of a visual representation of each category.

However, Martin teaches
populating a category name field, a category label field (See FIG.s 3 and 20, Add new panel, user is prompted for panel name and description [col. 8, lines 51-68])
and a screen location field in a UI administration interface for each category of a set of categories to be assigned a data item, the screen location field populated with a 

Given that Cormack teaches that the user interface may be implemented in any suitable programming language, and may include any number of user interface review elements for entering user coding decisions, and the user may be given the option of selecting a number of different layouts for the user interface (Cormack [0078], [0083] and [0084]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the initialization interface of Cormack to include options for populating a screen field location field as taught by Martin.

One would have been motivated to make such a modification to provide a non-programmer developer interface which is both user friendly and productive in allowing speedy development of a working rules based application program (Martin [col. 2, lines 39-44])
Regarding Claim 6, the rejection of Claim 4 is incorporated.

generating, using the deck administration interface, ("Initialization interface 1010 also allows user 210 to define document collection 120," [0063] and "Initial document set generator 320 shown in FIG. 3 may be configured to analyze the collection of documents in the document collection 120 and select a subset of documents," [0065], initial document set may be performed in any number of ways [0067]-[0070])
assigning, using the deck administration interface, one or more end users to the one or more sets of one or more data items to be analyzed. ("Initialization interface 1010 may also allow user 210 to specify other users or experts 210 for receiving documents or notifications during active learning and/or review of the initial document sets," [0064])

Privault also teaches
generating one or more sets of one or more data items to be analyzed; and (See FIG. 2, receive and partition documents to be reviewed into clusters (sets of documents) [0074]-[0077])
assigning one or more end users to the one or more sets of one or more data items to be analyzed. (See FIG. 2, distribute documents among reviewers, "reviewers are each assigned a pile of untagged documents to be labeled" [0078])
Therefore, combining Cormack, Privault, Vanio and Martin would meet the claim limitations for the same reasons as set forth in Claims 1 and 4.

Regarding Claim 11, the rejection of Claim 10 is incorporated.
Claim 11 is substantially the same as Claim 4 and is therefore rejected under the same rationale as above.

Regarding Claim 13, the rejection of Claim 11 is incorporated.
Claim 13 is substantially the same as Claim 6 and is therefore rejected under the same rationale as above.

Regarding Claim 18, the rejection of Claim 14 is incorporated.
Claim 18 is substantially the same as Claim 4 and is therefore rejected under the same rationale as above.

Regarding Claim 20, the rejection of Claim 18 is incorporated.
Claim 20 is substantially the same as Claim 6 and is therefore rejected under the same rationale as above.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cormack, Privault, Natarajan, Vanio and Martin as applied to claims 4, 11 and 18 above, and further in view of Wu (US 8548997 B1, cited in previous Office Action), hereinafter Wu '997.

Regarding Claim 5, the rejection of Claim 4 is incorporated.
Cormack may not explicitly teaches

assigning an end user identification, an end user password and an end user role to each of the one or more end users in the user administration interface.

However, Wu ‘997 teaches
populating an end user name field and an end user email address field for one or more end users in a user administration interface; and assigning an end user identification, an end user password and an end user role to each of the one or more end users in the user administration interface. (See FIG.s 3A, 3C, 4A, 4D, 4E, View, Modify and Delete, Modification of editable boxes for all fields including, member name, email address, login name, and password [col. 13, lines 55-67] assign project manager and assign project members)

Given that Cormack teaches the users may be attorneys, paralegals, case experts, or any other persons that may access classification system 100 for the purpose of conducting, overseeing or performing the desired classification including a document reviewer (Cormack [0044]) and the server's ability to transmit or push selected documents  from document collection 120 directly to users 210 (e.g., through text messages, emails, instant message, or directly to document review push process) for display and review on a user interface (Cormack [0048]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user administration interface of Cormack to include populating an end user 

One would have been motivated to make such a modification to provide a method for efficiently sharing information between plural project members (Wu '997 [col. 5, lines 1-3])

Regarding Claim 12, the rejection of Claim 11 is incorporated.
Claim 12 is substantially the same as Claim 5 and is therefore rejected under the same rationale as above.

Regarding Claim 19, the rejection of Claim 18 is incorporated.
Claim 19 is substantially the same as Claim 5 and is therefore rejected under the same rationale as above.

Response to Arguments
Applicant’s arguments, see pg. 18 of the response filed 10/05/2020, with respect to the rejection(s) of claim(s) 1, 7 and 14 under 35 U.S.C. 103 regarding the limitation, “generating a summary report comprising one or more statistical data values to each of the first, second, third, fourth and fifth records, a given statistical data value corresponding to one more categories assigned to given data item, said given statistical value comprising one or more of a classification average score, a classification variance score, a classification standard deviation score a classification normalized average . have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Natarajan, in combination with Cormack, Privault and Vanio which teach the limitations regarding ‘a fifth swipe identification signal’, as shown above.
On page 17 of the response, Applicant states, “Applicant reiterates and incorporates by reference its previous arguments that the present invention is directed to identifying an appropriate category of a level of conformity for an analyzed data item and upon review of the prior art of record, each of the relied upon refences [sic.] are completely silent with regard to a level of conformity category.” Examiner respectfully disagrees and maintains the same position as stated in the previous Office Action.
In regard to the dependent claims, dependent claims 2-6, 9-13 and 16-22 are not in condition for allowance based solely on their dependence to their respective independent claims, and the relevant portions of the prior art have been cited in the rejection above that teach their additional features.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cormack et al. (US 20160371369 A1) - Systems and methods for conducting and terminating a technology-assisted review, including statistical measures of recall can be employed (e.g., mean, standard deviation and/or variance of recall) to provide more useful information about the quality of a classification effort.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968". In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323,75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264,23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385,1390,163 USPQ 545, 549 (CCPA 1969).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546.  The examiner can normally be reached on Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179